— In a proceeding pursuant to CPLR article 78 to review a determination of the City Council of the City of Yonkers, which approved a determination of the Zoning Board of Appeals of the City of Yonkers, which granted the application of the interveners for a special exception use permit, petitioner appeals from a judgment of the Supreme Court, Westchester County, entered May 4, 1983, which dismissed the petition. 11 Judgment affirmed, with one bill of costs, for reasons stated in the opinion of Justice Kelly at Special Term (see, also, Matter of Town of Bedford v Village of Mount Kisco, 33 NY2d 178, 186-189; Curtiss-Wright Corp. v Town of East Hampton, 82 AD2d 551, 557). Mollen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.